DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s): Suitable descriptive legends is required by the examiner where necessary for understanding of the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabota et al (US 2016/0015586 A1).
Regarding claim 1, Sabota et al disclose a medical transport apparatus, comprising: a patient containment portion (Sabota et al; Fig 4; containment portion 10), a base (Sabota et al; Fig 4; base 150), and one or more arm in communication with the base and the patient containment portion (Sabota et al; Fig 4; arm 120 connecting base 150 and containment part 10); and one or more system in operable communication with the base capable of providing leveling, and/or isolating, canceling, and/or reducing vibration, and/or canceling or reducing noise to the patient containment portion (Sabota et al; Para [0028][0031] vibration damper system).

Regarding claim 15, Sabot et al disclose the medical transport apparatus of claim 1, further comprising one or more medical equipment comprising one or more IV pump, ventilator, or other Newborn Intensive Care Unit tools or components (Sabot et al; Para [0016]). 

Regarding claim 16, Sabot et al disclose the medical transport apparatus of claim 1, wherein the base comprises one or more warming and/or cooling system (Sabot et al; Para [0003]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soundararajan et al (US 2018/0147106 A1).
Regarding claim 19, Soundararajan et al disclose a gimballing system for a medical transport apparatus (Soundararajan et al; Fig 17A), comprising: a first motor in operable communication with a patient containment portion of the medical transport apparatus and a first gimballing arm, which first motor is capable of providing for control of a pitch of the patient containment portion (Soundararajan et al; Fig 17A; Para [0115][0119]; first actuator 763A interpreted as motor and arm 664); a second motor in operable communication with the first gimballing arm and a second gimballing arm, which second motor is capable of providing for control of a yaw of the patient containment portion (Soundararajan et al; Fig 17A; Para [0115][0119]; second actuator 763 B interpreted as second motor); wherein the first gimballing arm and the second gimballing arm are in operable communication with the patient containment portion and a base of the medical transport apparatus (Soundararajan et al; Fig 17A; Para [0115][0119]; 660 in operable communication with 620 and 650).

Regarding claim 20, Soundararajan et al disclose the gimballing system of claim 19, further comprising a third motor capable of providing for control of a roll of the patient containment portion (Soundararajan et al; Fig 17A;Para [0079] third actuator).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Seelam et al (US 2019/0240098 A1).
Regarding claim 2, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose further comprising a covering capable of reducing light transmission therethrough. However, in the same field of endeavor, Seelam et al disclose an apparatus, further comprising a covering capable of reducing light transmission therethrough (Seelam et al; Fig 2A; Para [0040]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the film taught by Seelam et al as film for the containment in the apparatus taught by Sabot et al. The motivation to do so would have been to improve the luminosity control of the incubator.

Regarding claim 3, Sabot et al in view of Seelam et al disclose the medical transport apparatus of claim 2, but do not expressly disclose wherein the covering is capable of being rendered opaque, transmissive, partially transmissive, tinted, and/or wholly or partially transparent. However, in the same field of endeavor, Seelam et al disclose an apparatus, wherein the covering is capable of being rendered opaque, transmissive, partially transmissive, tinted, and/or wholly or partially transparent (Seelam et al; Fig 2A; Para [0040]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the film taught by Seelam et al as film for the containment in the apparatus taught by Sabot et al. The motivation to do so would have been to improve the luminosity control of the incubator.

Regarding claim 12, Sabot et al disclose the medical transport apparatus of claim 2, but do not expressly disclose wherein the covering comprises smart film technology. However, in the same field of endeavor, Seelam et al disclose an apparatus, wherein the covering comprises smart film technology (Seelam et al; Fig 2A; Para [0040]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the film taught by Seelam et al as film for the containment in the apparatus taught by Sabot et al. The motivation to do so would have been to improve the luminosity control of the incubator.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Kumar et al (US 2017/0128300 A1).
Regarding claim 4, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose wherein the base comprises a carbon composite material. However, in the same field of endeavor, Kumar et al disclose an apparatus, wherein the base comprises a carbon composite material (Kumar et al; Para [0018]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the material taught by Kumar et al as material for base in the apparatus taught by Sabot et al. The motivation to do so would have been to reduce the size of the incubator.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Soundararajan et al (US 2018/0147106 A1).
Regarding claim 5, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose wherein the one or more system in operable communication with the base comprises a gimballing system. However, in the same field of endeavor, Soundararajan et al disclose an apparatus, wherein the one or more system in operable communication with the base comprises a gimballing system (Soundararajan et al; Para [0115][0119]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gimbal taught by Soundararajan et al as arm for the apparatus taught by Sabot et al. The motivation to do so would have been to improve the positioning accuracy of the incubation.

Regarding claim 6, Sabot et al in view Soundararajan et al disclose the medical transport apparatus of claim 5, but do not expressly disclose wherein the gimballing system comprises one or more arm in operable communication with one or more motor, which gimballing system is capable of providing for control of one or more of pitch, yaw, roll, or other angle or position of the patient containment portion. However, in the same field of endeavor, Soundararajan et al disclose an apparatus, wherein the gimballing system comprises one or more arm in operable communication with one or more motor (Soundararajan et al; Para [0115][0119]), which gimballing system is capable of providing for control of one or more of pitch, yaw, roll, or other angle or position of the patient containment portion (Soundararajan et al; Fig 17 A; Para [0115][0119]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gimbal taught by Soundararajan et al as arm for the apparatus taught by Sabot et al. The motivation to do so would have been to provide a plurality of positioning options to the user.

Regarding claim 7, Sabot et al in view of Soundararajan et al disclose the medical transport apparatus of claim 5, but do not expressly disclose wherein the gimballing system comprises: a first motor in operable communication with the patient containment portion and a first gimballing arm, which first motor is capable of providing for control of a pitch of the patient containment portion; a second motor in operable communication with the first gimballing arm and a second gimballing arm, which second motor is capable of providing for control of a yaw of the patient containment portion; wherein the first gimballing arm and the second gimballing arm are in operable communication with the patient containment portion and the base. However, in the same field of endeavor, Soundararajan et al disclose an apparatus, wherein the gimballing system comprises: a first motor in operable communication with the patient containment portion and a first gimballing arm, which first motor is capable of providing for control of a pitch of the patient containment portion (Soundararajan et al; Fig 17A; Para [0115][0119]; first actuator 763A interpreted as motor and arm 664); a second motor in operable communication with the first gimballing arm and a second gimballing arm, which second motor is capable of providing for control of a yaw of the patient containment portion (Soundararajan et al; Fig 17A; Para [0115][0119]; second actuator 763 B interpreted as second motor); wherein the first gimballing arm and the second gimballing arm are in operable communication with the patient containment portion and the base (Soundararajan et al; Fig 17A; Para [0115][0119]; 660 in operable communication with 620 and 650). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gimbal taught by Soundararajan et al as position control for the apparatus taught by Sabot et al. The motivation to do so would have been to reduce vibration noise of the incubator.

Regarding claim 8, Sabot et al in view of Soundararajan et al disclose the medical transport apparatus of claim 7, but do not expressly disclose further comprising a third motor capable of providing for control of a roll of the patient containment portion. However, in the same field of endeavor, Soundararajan et al disclose an apparatus, further comprising a third motor capable of providing for control of a roll of the patient containment portion (Soundararajan et al; Fig 17A; third actuator). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the gimbal taught by Soundararajan et al as arm for the apparatus taught by Sabot et al. The motivation to do so would have been to improve the stability of the incubator.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Bader (US 2016/0051430 A1).
Regarding claim 9, Sabot et al disclose the medical transport apparatus of claim 1, wherein the patient containment portion comprises an isolette. However, in the same field of endeavor, Bader disclose an apparatus, wherein the patient containment portion comprises an isolette (Bader; Para [0010]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the isolette taught by Bader as patient containment portion in the apparatus taught by Sabot et al. The motivation to do so would have been to provide a plurality of containment option to the user.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Hutchinson et al (US 2018/0374469 A1).
Regarding claim 10, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose wherein the one or more system in operable communication with the base comprises an active noise control system. However, in the same field of endeavor, Hutchinson et al disclose an apparatus, wherein the covering comprises smart film technology (Hutchinson et al; Fig 1; Para [0007]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the ANC taught by Hutchinson et al to suppress noise in the incubator taught by Sabot et al. The motivation to do so would have been to improve the accuracy of the noise suppression of the incubator.

Regarding claim 11, Sabot et al disclose the medical transport apparatus of claim 10, but do not expressly disclose wherein the active noise control system comprises: one or more sensor; and one or more speaker operably configured to produce soundwaves 180 degrees out of phase of soundwaves detected by the sensor. However, in the same field of endeavor, Hutchinson et al disclose an apparatus, wherein the active noise control system comprises: one or more sensor; and one or more speaker operably configured to produce soundwaves 180 degrees out of phase of soundwaves detected by the sensor (Hutchinson et al; Fig 1; Para [0007]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the ANC taught by Hutchinson et al to suppress noise in the incubator taught by Sabot et al. The motivation to do so would have been to reduce the complexity of the noise suppression of the incubator.

Claims 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Delaporte et al (US 2010/0168502 A1).
Regarding claim 13, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose further comprising an oxygen source. However, in the same field of endeavor, Delaporte et al et al disclose an apparatus, further comprising an oxygen source (Delaporte et al; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the oxygen source taught by Delaporte et al in the apparatus taught by Sabot et al. The motivation to do so would have been to increase the ease of transportation of the incubator.

Regarding claim 14, Sabot et al in view of Delaporte disclose the medical transport apparatus of claim 13, but do not expressly disclose wherein the oxygen source is a tank. However, in the same field of endeavor, Delaporte et al disclose an apparatus, wherein the oxygen source is a tank (Delaporte et al; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the oxygen source taught by Delaporte et al in the apparatus taught by Sabot et al. The motivation to do so would have been to reduce the power consumption of the incubator.

Regarding claim 17, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose wherein the base comprises a battery. However, in the same field of endeavor, Delaporte et al disclose an apparatus, wherein the base comprises a battery (Delaporte et al; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the battery taught by Delaporte et al in the apparatus taught by Sabot et al. The motivation to do so would have been to reduce the power consumption constraint of the incubator.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabota et al (US 2016/0015586 A1) in view of Rapoport (US 2015/0065788 A1).
Regarding claim 18, Sabot et al disclose the medical transport apparatus of claim 1, but do not expressly disclose further comprising one or more insulating single, double, or multiple layer covering the patient containment portion and capable of reducing noise to a patient within the patient containment portion. However, in the same field of endeavor, Rapoport et al disclose an apparatus, further comprising one or more insulating single, double, or multiple layer covering the patient containment portion and capable of reducing noise to a patient within the patient containment portion (Rapoport et al; Para [0057]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the battery taught by Rapoport et al in the apparatus taught by Sabot et al. The motivation to do so would have been to improve the noise elimination of the incubator.



	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651